Citation Nr: 1433369	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating due to individual umemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ashley B. Thomas, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and J. M. C.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The appellant served on active duty from December 1977 to September 1982 and from December 1982 to December 1985.  He also had service in the Air Force Reserve.  

This case was before the Board of Veterans' Appeals (Board) in September 2011, at which time, it was remanded for further development.  The Board directed the RO to schedule a VA examination to determine the severity of the appellant's service-connected disabilities and their impact on his ability to secure and follow a substantially gainful occupation.  

In September 2012, following the requested development, the Board confirmed and continued its denial of entitlement to a TDIU.  

In June 2013, pursuant to a joint motion by the appellant and the VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2012 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

1.  Request the appellant's VA Vocational Rehabilitation and Education folder and associate it with his claims file.  

Efforts to obtain the VA VR & E folder must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of that folder must be verified from whom it is sought.  

2.  In records from E. G. M., D.C., dated February 2, 2005, the appellant reported that he had been involved in a motor vehicle accident the previous day.  Ask the appellant the location of that accident.  Then, through official channels, such as state department of motor vehicles, request a copy of the accident report.  

Also ask the appellant where or by whom he was treated immediately following the accident.  Then, request copies of those treatment records directly from the medical facility or health care provider where he was treated.  Such records may include, but are not limited to records from emergency responders, emergency room reports, hospital discharge summaries, consultation reports, reports or radiologic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the appellant was treated at a facility or by a health care provider affiliated with the federal government, efforts to obtain the records of that treatment must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom it is sought.  

If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

3.  In January 2008, an Administrative Law Judge with the Social Security Administration granted the appellant's claim for Social Security benefits.  

Ask the Social Security Administration for the records associated with the appellant's grant of benefits.  Those records should include, but are not limited to, the medical records associated with the initial award of benefits, as well as those dated through the present, associated with the continuance of such benefits.  

Efforts to obtain the appellant's Social Security records must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of those records must be verified by each federal department or agency from whom they are sought.  

4.  When the actions in parts 1, 2, and 3 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to a TDIU.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



